DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-12 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021,  05/24/2021,  03/26/2021, and 11/26/2019 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barda et al. (Barda – WO 2007/128038 A1) in view of Ranta et al. (Ranta – US 2016/0078176 A1).

As to claim 1, Barda discloses a care schedule proposal device comprising:
a urination data storage unit (Barda: page 7 lines 13-19 and FIG. 1 the user interface 108) that stores, together with urination time instant data, urination amount data of a wearer (Barda: page 4 lines 14-page 5 lines 12, page 8 lines 16-20,  and FIG. 1: Variables derived from the sensor signals may be selected from the group including but not limited to area under a sensor signal curve, highest sensor signal value in a predetermined time period, maximum value of a leading edge of the sensor signal, rate of decay of sensor signal after a leading edge, a volume estimated in a previous wetness event, time of onset of a wetness event, time of termination of a wetness event, duration of a wetness event, time of day of a wetness event and time elapsed since last wetness event) as acquired from a urine absorption amount of an absorbent article that absorbs urine (Barda: page 4 lines 14-page 5 lines 12, page 7 lines 13-19 and FIG. 1: The signal receiver unit may include storage means for storing sensor signals collected over a period of time. Alternatively or additionally, the signal receiver unit may include means for receiving data relating to a patient's toileting activities e.g. by way of buttons on the device, cable input or contactless communication. The signal receiver unit may also include a transmitter for transmitting sensor signals or variables derived therefrom to a remotely located device);
an absorbent article information storage unit that stores article information including a urine absorption capacity of the absorbent article (Barda: page 12 lines 1-32, and FIG. 1: The processor may be configured to receive data (either entered manually or automatically by, for example, scanning a barcode on a diaper) pertaining to known features of a diaper or incontinence garment being worn by a patient. The features may include the volume, type or brand of the diaper/garment, and the location of the sensors embedded therein. This data enables the processor to identify the type of pad and devise or apply a suitable mathematical model which when used in combination with the data received from the sensor(s) can enable the processor to perform powerful analysis); 
a changing schedule proposal unit that proposes a changing schedule for changing the absorbent article (Barda: page 5 lines 7-12, page 8 lines 31-page 9 lines 10, page 15 lines 15-19, page 16 lines 9-16,  and FIG. 1: the processor may also execute an algorithm to compare the estimated volume with a known estimated capacity of the diaper to give carers an indication of when the diaper is likely to become saturated with exudate so that it can be changed before a saturating wetness event occurs and the patient is made to feel uncomfortable by excess wetness), wherein:
the changing schedule proposal unit includes a changing schedule computation unit (Barda: page 5 lines 14-19, page 8 lines 21- page 9 lines 10, page 16 lines 18-22, page 17 lines 25, and FIG. 3-4) and a changing schedule outputting unit (Barda: page 5 lines 14-19, page 8 lines 21- page 9 lines 10, page 16 lines 18-22, page 17 lines 25, and FIG. 2-4: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment);
the changing schedule computation unit finds, on the basis of the urination amount data and the urination time instant data stored in the urination data storage unit (Barda: page 12 lines 26-30, page 15 lines 11-25, and FIG 2-4: The processor may also monitor the total amount of accumulated moisture in a series of wetness events in a single absorbent article and provide an indication to a carer as to when the absorbent capacity of the garment has been or is likely to be reached, to prompt the carer to change the garment for the patient's comfort and wellbeing), 
the changing schedule computation unit performs, by comparing the total urination amount that has been found and the urine absorption capacity of the absorbent article stored in the absorbent article information storage unit (Barda: page 5 lines 6-12, page 15 lines 15-25, page 18 lines 16-24, and FIG. 1-6: This is typically indicative of a situation in which the absorbent article must be changed e.g. because of the size of the wetness event, because the article has reached its absorbent capacity, or a fecal event has occurred in which the exudate cannot be drawn into the absorbent layers of the article), computation for finding at least either the absorbent article or the predetermined time period in a manner that the urine absorption capacity of the absorbent article does not fall below the total urination amount (Barda: page 15 lines 1-13, page 16 lines 9-16, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data); and
the changing schedule outputting unit presents schedule information including at least either the absorbent article or the predetermined time period found by the changing schedule computation unit (Barda: page 5 lines 6-25, page 8 lines 31-page 9 lines10, page 15 lines 1-19, page 16 lines 9-16, page 17 lines 1-12, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data).

Barda does not explicitly disclose 
a changeable time storage unit that stores a changeable time instant or a changeable time period that can serve as a candidate for a changing time instant for changing the absorbent article; and
a total urination amount within a predetermined time period defined by a wearing-start candidate time instant and a wearing-end candidate time instant which are selected from the changeable time instant or the changeable time period stored in the changeable time storage unit.

However, it has been known in the art of monitoring conditions of a user to implement a changeable time storage unit that stores a changeable time instant or a changeable time period that can serve as a candidate for a changing time instant for changing the absorbent article; and
a total urination amount within a predetermined time period defined by a wearing-start candidate time instant and a wearing-end candidate time instant which are selected from the changeable time instant or the changeable time period stored in the changeable time storage unit, as suggested by Ranta, which discloses a changeable time storage unit that stores a changeable time instant or a changeable time period that can serve as a candidate for a changing time instant for changing the absorbent article (Ranta: [0024], [0036]-[0037], [0065]-[0071], and FIG. 1: the time spent between the same absorbent product was put on and removed); and
a total urination amount (Barda: page 15 lines 1-13, page 16 lines 9-16, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data) within a predetermined time period defined by a wearing-start candidate time instant and a wearing-end candidate time instant which are selected from the changeable time instant or the changeable time period stored in the changeable time storage unit (Ranta: [0024], [0036]-[0037], [0065]-[0071], and FIG. 1: the time spent between the same absorbent product was put on and removed).
Therefore, in view of teachings by Barda and Ranta, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Barda to include a changeable time storage unit that stores a changeable time instant or a changeable time period that can serve as a candidate for a changing time instant for changing the absorbent article; and a total urination amount within a predetermined time period defined by a wearing-start candidate time instant and a wearing-end candidate time instant which are selected from the changeable time instant or the changeable time period stored in the changeable time storage unit, as suggested by Ranta. The motivation for this is analyze a usage time of an absorbent pad to improve care for patients with incontinences.

As to claim 2, Barda and Ranta disclose the limitations of claim 1 further comprising the care schedule proposal device according to claim 1, wherein:
the absorbent article information storage unit stores article information  including respective urine absorption capacities for a plurality of types of the absorbent articles (Barda: page 5 lines 6-12, page 12 lines 1-14, page 15 lies 21-25, page 18 lines 16-24, and FIG. 1: The processor may be configured to receive data (either entered manually or automatically by, for example, scanning a barcode on a diaper) pertaining to known features of a diaper or incontinence garment being worn by a patient. The features may include the volume, type or brand of the diaper/garment, and the location of the sensors embedded therein); and
the changing schedule outputting unit presents, together with at least a wearing-start time, the absorbent article selected from the plurality of types of the absorbent articles (Ranta: [0024], [0036]-[0037], [0065]-[0071]: investigating whether certain types of incontinence pads provide improved protection, for example by comparative studies involving different brands and types of incontinence pads, [0073], and FIG. 1: the time spent between the same absorbent product was put on and removed).

As to claim 3, Barda and Ranta disclose the limitations of claim 2 further comprising the care schedule proposal device according to claim 2, wherein:
the changeable time storage unit stores a plurality of the changeable time instants that can serve as candidates for changing time instants for changing the absorbent article (Ranta: [0024], [0036]-[0037], [0065]-[0071]: investigating whether certain types of incontinence pads provide improved protection, for example by comparative studies involving different brands and types of incontinence pads, [0073], and FIG. 1: the time spent between the same absorbent product was put on and removed); and
the changing schedule computation unit performs computation for finding a total urination amount (Barda: page 5 lines 6-12, page 12 lines 1-14, page 15 lies 21-25, page 18 lines 16-24, and FIG. 1: The processor may be configured to receive data (either entered manually or automatically by, for example, scanning a barcode on a diaper) pertaining to known features of a diaper or incontinence garment being worn by a patient. The features may include the volume, type or brand of the diaper/garment, and the location of the sensors embedded therein) for each of a plurality of the predetermined time periods each being defined by the plurality of changeable time instants that are stored (Ranta: [0024], [0036]-[0037], [0065]-[0071]: investigating whether certain types of incontinence pads provide improved protection, for example by comparative studies involving different brands and types of incontinence pads, [0073], and FIG. 1: the time spent between the same absorbent product was put on and removed), and selecting, from the plurality of types of the absorbent articles (Barda: page 5 lines 6-12, page 12 lines 1-14, page 15 lies 21-25, page 18 lines 16-24, and FIG. 1: The processor may be configured to receive data (either entered manually or automatically by, for example, scanning a barcode on a diaper) pertaining to known features of a diaper or incontinence garment being worn by a patient. The features may include the volume, type or brand of the diaper/garment, and the location of the sensors embedded therein), the absorbent article to be used in each of the plurality of predetermined time periods (Ranta: [0024], [0036]-[0037], [0065]-[0071]: investigating whether certain types of incontinence pads provide improved protection, for example by comparative studies involving different brands and types of incontinence pads, [0073], and FIG. 1: the time spent between the same absorbent product was put on and removed).

As to claim 6, Barda and Ranta disclose the limitations of claim 2 further comprising the care schedule proposal device according to claim 2, wherein:
the care schedule proposal device includes an absorbent article limitation means that limits absorbent articles to be used for computation (Barda: page 5 lines 7-12, page 15 lines 15-25, page 18 lines 16-24, and FIG. 1-3: These predictions may include a likelihood of an imminent wetness event, an estimate of when a wetness event is likely to occur, an estimate of a degree of fullness of an absorbent article and/or an estimate of when an absorbent article is likely to reach its absorbent capacity); and
the changing schedule computation unit performs computation for determining the predetermined time period by using the urine absorption capacity of the absorbent articles having been limited by the absorbent article limitation means (Barda: page 5 lines 7-31, page 8 lines 31-page 9 lines 10, page 13 lines 26-page 14 lines 2, page 15 lines 15-25, page 17 lines 1-12, page 18 lines 16-24, and FIG. 1-3: In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events. The care plan includes a voiding or toileting schedule which statistically predicts wetness events based on the observed pattern. This is used by carers to plan the regularity (e.g. times of day) that a patient is to be manually checked for wetness and/or assisted with toileting and to plan when to empty the bladder or bowel, prior to periods in which a patient is known to have a pattern of incontinence events. Normal care of the patient can then take place without the need to continually monitor using a sensor).

As to claim 7, Barda and Ranta disclose the limitations of claim 1 further comprising the care schedule proposal device according to claim 1, wherein:
the urination data storage unit stores a plurality of days’ worth of the wearer’s urination amount data (Barda: page 5 lines 14-19, page 13 lines 6-12, page 16 lines 24-33, and FIG. 1-4: The processor may also be configured to provide a toileting or voiding diary and/or to derive a toileting or voiding schedule for an individual, based on wetness events monitored using the monitoring system, preferably over a number of days); and
the changing schedule computation unit performs computation for determining at least either the absorbent article or the predetermined time period by employing a maximum total urination amount (Barda: page 13 lines 1-4: there is shown a flow diagram indicating steps involved in an algorithm calculating and/or recalculating parameters of a mathematical model to characterise wetness events with maximum accuracy and/or to optimise its performance), among respective total urination amounts found over the plurality of days within the predetermined time period having been set (Barda: page 6 lines 6-17, page 8 lines 31-page 9 lines 10, page 13 lines 6-12, and FIG. 1-3: For a training period, e.g. 3 days, a patient is monitored for wetness. This may involve continually monitoring sensor signals for indications of wetness and upon every variation in sensor values, obtaining observation data by changing the pad, examining the pad and weighing the pad. Additional observation data may be collected such as amount and time of fluid and food intake, as these variables influence the patient's continence function and are therefore potentially influential variables in the mathematical model), as the total urination amount within that predetermined time period (Barda: page 5 lines 7-31, page 8 lines 31-page 9 lines 10, page 13 lines 26-page 14 lines 2, page 15 lines 15-25, page 17 lines 1-12, page 18 lines 16-24, and FIG. 1-3: In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events. The care plan includes a voiding or toileting schedule which statistically predicts wetness events based on the observed pattern. This is used by carers to plan the regularity (e.g. times of day) that a patient is to be manually checked for wetness and/or assisted with toileting and to plan when to empty the bladder or bowel, prior to periods in which a patient is known to have a pattern of incontinence events. Normal care of the patient can then take place without the need to continually monitor using a sensor).

As to claim 9, Barda and Ranta discloses all the care schedule proposal method for proposing at least either an absorbent article to be worn or a changing time instant for changing an absorbent article limitations as claimed that mirrors the care schedule proposal device limitations in claim 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a care schedule proposal method for proposing at least either an absorbent article to be worn or a changing time instant for changing an absorbent article (Barda: page 5 lines 7-12, page 8 lines 31-page 9 lines 10, page 15 lines 15-19, page 16 lines 9-16,  and FIG. 1: the processor may also execute an algorithm to compare the estimated volume with a known estimated capacity of the diaper to give carers an indication of when the diaper is likely to become saturated with exudate so that it can be changed before a saturating wetness event occurs and the patient is made to feel uncomfortable by excess wetness), by using urination data including urination amount data (Barda: page 4 lines 14-page 5 lines 12, page 8 lines 16-20,  and FIG. 1: Variables derived from the sensor signals may be selected from the group including but not limited to area under a sensor signal curve, highest sensor signal value in a predetermined time period, maximum value of a leading edge of the sensor signal, rate of decay of sensor signal after a leading edge, a volume estimated in a previous wetness event, time of onset of a wetness event, time of termination of a wetness event, duration of a wetness event, time of day of a wetness event and time elapsed since last wetness event) and urination time instant data corresponding to the urination amount data (Barda: page 4 lines 14-page 5 lines 12, page 7 lines 13-19 and FIG. 1: The signal receiver unit may include storage means for storing sensor signals collected over a period of time. Alternatively or additionally, the signal receiver unit may include means for receiving data relating to a patient's toileting activities e.g. by way of buttons on the device, cable input or contactless communication. The signal receiver unit may also include a transmitter for transmitting sensor signals or variables derived therefrom to a remotely located device), and urine absorption capacity data including a urine absorption capacity of an absorbent article to be used (Barda: page 12 lines 1-32, and FIG. 1: The processor may be configured to receive data (either entered manually or automatically by, for example, scanning a barcode on a diaper) pertaining to known features of a diaper or incontinence garment being worn by a patient. The features may include the volume, type or brand of the diaper/garment, and the location of the sensors embedded therein. This data enables the processor to identify the type of pad and devise or apply a suitable mathematical model which when used in combination with the data received from the sensor(s) can enable the processor to perform powerful analysis),
in circumstances where there are limitations in terms of changeable time instants or changeable time periods that can serve as the changing time instant for changing the absorbent article (Barda: page 5 lines 7-12, page 8 lines 31-page 9 lines 10, page 15 lines 15-19, page 16 lines 9-16,  and FIG. 1: the processor may also execute an algorithm to compare the estimated volume with a known estimated capacity of the diaper to give carers an indication of when the diaper is likely to become saturated with exudate so that it can be changed before a saturating wetness event occurs and the patient is made to feel uncomfortable by excess wetness), the care schedule proposal method comprising:
a total urination amount computation (Barda: page 15 lines 1-13, page 16 lines 9-16, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data) step of
temporarily determining a wearing-start time instant, which is one changing time instant, and a wearing-end time instant, which is a next changing time instant, from the changeable time instants or the changeable time periods (Ranta: [0024], [0036]-[0037], [0065]-[0071], and FIG. 1: the time spent between the same absorbent product was put on and removed), and 
finding, from the urination data, a total urination amount in a predetermined time period defined by the temporarily determined one changing time instant and next changing time instant (Barda: page 5 lines 6-12, page 15 lines 15-25, page 18 lines 16-24, and FIG. 1-6: This is typically indicative of a situation in which the absorbent article must be changed e.g. because of the size of the wetness event, because the article has reached its absorbent capacity, or a fecal event has occurred in which the exudate cannot be drawn into the absorbent layers of the article and Ranta: [0024], [0036]-[0037], [0065]-[0071], and FIG. 1: the time spent between the same absorbent product was put on and removed); and 
a schedule computation step of comparing the total urination amount that has been found and the urine absorption capacity of the absorbent article (Barda: page 15 lines 1-13, page 16 lines 9-16, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data), and
finding at least either the predetermined time period or the absorbent article by which the urine absorption capacity does not fall below the total urination amount (Barda: page 5 lines 6-25, page 8 lines 31-page 9 lines10, page 15 lines 1-19, page 16 lines 9-16, page 17 lines 1-12, and FIG. 2: If the estimated volume is less than the threshold, the processor continues to monitor the sensor signals. If the estimated volume exceeds the threshold amount, then in a step 210 the processor sends an alert to a carer. Once a carer is alerted, the carer attends to the resident and may choose to change the absorbent article and in a step 212, the processor detects that the sensor has been disconnected from the system and resets the sensor data).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barda et al. (Barda – WO 2007/128038 A1) in view of Ranta et al. (Ranta – US 2016/0078176 A1) and further in view of Alkhamis (Alkhamis – US 9,675,496 B1).

As to claim 5, Barda and Ranta disclose the limitations of claim 1 except for the claimed limitations of the care schedule proposal device according to claim 1, wherein:
the changing schedule computation unit performs schedule computation for finding at least either the absorbent article or the predetermined time period for at least 24 hours; and
the changing schedule outputting unit presents a 24-hour changing schedule for changing the absorbent article.
However, it has been known in the art of monitoring user conditions to implement the changing schedule computation unit performs schedule computation for finding at least either the absorbent article or the predetermined time period for at least 24 hours; and
the changing schedule outputting unit presents a 24-hour changing schedule for changing the absorbent article, as suggested by Alkhamis, which discloses the changing schedule computation unit (Alkhamis: Abstract and FIG. 1 the diaper change alert (DCA) application at the user device 200) performs schedule computation for finding at least either the absorbent article or the predetermined time period for at least 24 hours (Alkhamis: column 1 lines 66-column 2 lines 9, column 4 lines 1-43, column 6 lines 43-56, column 7 lines 11-37, column 7 lines 55 – column 8 lines 6, column8 lines 44-57, FIG. 1-3: The method includes computing, using processing circuitry, number of waste cycles per diaper change, computing, using the processing circuitry, a total time per diaper change, computing, using the processing circuitry, a diaper change threshold using rash information, receiving, using the processing circuitry, sensor data. Further, the method includes determining, using the processing circuitry, whether the diaper change threshold is reached, and transmitting, via a network, a diaper change alert to an external device); and
the changing schedule outputting unit presents a 24-hour changing schedule for changing the absorbent article (Alkhamis: column 1 lines 66 - column 2 lines 9, column 4 lines 1-43, column 6 lines 43-56, column 7 lines 11-37, column 7 lines 55 – column 8 lines 6, column8 lines 44-57, FIG. 1-3: the diaper change alert can be transmitted based on the changes in the skin condition and the rash occurrence probability predicted by the fourth rash prediction model. For example, if the skin portion is darker than observed in past pictures, or a change in texture is identified on certain parts of the skin portion, the fourth prediction model can predict a time at which the rash will occur if the factors such as the humidity level, and/or the ionic composition remain approximately constant or increases over a certain period of time. Also, the first, second, third rash prediction models can be modified to set up an alert indicating an estimated time of rash occurrence. For example, a care taker can step up a time-based alert, such as send an alert 1 hour in advance of the estimated time of rash occurrence).
Therefore, in view of teachings by Barda, Ranta and Alkhamis, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Barda and Ranta to include the changing schedule computation unit performs schedule computation for finding at least either the absorbent article or the predetermined time period for at least 24 hours; and the changing schedule outputting unit presents a 24-hour changing schedule for changing the absorbent article, as suggested by Alkhamis. The motivation for this is to predict a period of time for a diaper change in order to provide an appropriate alert to a caregiver.

As to claim 12, Barda, Ranta and Alkhamis disclose the limitations of claim 9 further comprising the care schedule proposal method according to claim 9, wherein:
the care schedule proposal method uses at least 24 hours worth of the urination data (Barda: page 6 lines 6-17, page 8 lines 31-page 9 lines 10, page 13 lines 6-12, and FIG. 1-3: For a training period, e.g. 3 days, a patient is monitored for wetness. This may involve continually monitoring sensor signals for indications of wetness and upon every variation in sensor values, obtaining observation data by changing the pad, examining the pad and weighing the pad. Additional observation data may be collected such as amount and time of fluid and food intake, as these variables influence the patient's continence function and are therefore potentially influential variables in the mathematical model) including the urination amount data and the urination time instant data corresponding to the urination amount data (Barda: page 5 lines 7-12, page 15 lines 15-25, page 18 lines 16-24, and FIG. 1-3: These predictions may include a likelihood of an imminent wetness event, an estimate of when a wetness event is likely to occur, an estimate of a degree of fullness of an absorbent article and/or an estimate of when an absorbent article is likely to reach its absorbent capacity and Alkhamis: column 1 lines 66-column 2 lines 9, column 4 lines 1-43, column 6 lines 43-56, column 7 lines 11-37, column 7 lines 55 – column 8 lines 6, column8 lines 44-57, FIG. 1-3: The method includes computing, using processing circuitry, number of waste cycles per diaper change, computing, using the processing circuitry, a total time per diaper change, computing, using the processing circuitry, a diaper change threshold using rash information, receiving, using the processing circuitry, sensor data. Further, the method includes determining, using the processing circuitry, whether the diaper change threshold is reached, and transmitting, via a network, a diaper change alert to an external device); and
the schedule computation step performs schedule computation for finding at least either the absorbent article (Barda: page 5 lines 14-19, page 8 lines 21- page 9 lines 10, page 16 lines 18-22, page 17 lines 25, and FIG. 2-4: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment and Ranta: [0024], [0036]-[0037], [0065]-[0071], and FIG. 1: the time spent between the same absorbent product was put on and removed) or the predetermined time period for at least 24 hours (Alkhamis: column 1 lines 66 - column 2 lines 9, column 4 lines 1-43, column 6 lines 43-56, column 7 lines 11-37, column 7 lines 55 – column 8 lines 6, column8 lines 44-57, FIG. 1-3: the diaper change alert can be transmitted based on the changes in the skin condition and the rash occurrence probability predicted by the fourth rash prediction model. For example, if the skin portion is darker than observed in past pictures, or a change in texture is identified on certain parts of the skin portion, the fourth prediction model can predict a time at which the rash will occur if the factors such as the humidity level, and/or the ionic composition remain approximately constant or increases over a certain period of time. Also, the first, second, third rash prediction models can be modified to set up an alert indicating an estimated time of rash occurrence. For example, a care taker can step up a time-based alert, such as send an alert 1 hour in advance of the estimated time of rash occurrence).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barda et al. (Barda – WO 2007/128038 A1) in view of Ranta et al. (Ranta – US 2016/0078176 A1) and further in view of Chiu et al. (Chiu – US 2019/0110938 A1).

As to claim 8, Barda and Ranta disclose the limitations of claim 1 further comprising a care schedule proposal system comprising:
the care schedule proposal device according to claim 1 (see claim 1 for details); except for the claimed limitations of
a urination sensor that measures spreading of urine by employing impedance; and
a data acquisition unit that acquires data from the urination sensor.
However, it has been known in the art of personal care to implement a urination sensor that measures spreading of urine by employing impedance; and
a data acquisition unit that acquires data from the urination sensor, as suggested by Chiu, which discloses a urination sensor (Chiu: Abstract and FIG. 1 the two detecting areas 210a-210b) that measures spreading of urine by employing impedance (Chiu: [0015], [0017], [0021], [0024]-[0025], and FIG. 1: As shown in the FIG. 5, at the time point T2, the medical pad 200 becomes wet, so the measured electrical record D2 reaches the threshold value TH. In this example, the measured electrical records D2 are positively related to the impedance between the detecting area 210a and the detecting area 220a. When the measured electrical record D2 drops and becomes lower than the threshold value TH, it is known that the impedance between the detecting area 210a and the detecting area 220a is dropped and the urinary incontinence may have occurred); and
a data acquisition unit that acquires data from the urination sensor (Chiu: [0015], [0017], [0021], [0024]-[0025], [0028], and FIG. 1 the pad wetness detection device 100: the pad wetness detection device 100 is set at a learning mode. After the time point T1, the pad wetness detection device 100 is set at a detection mode. When the pad wetness detection device 100 is coupled to one new medical pad 200, the pad wetness detection device 100 enters into the learning mode first, and then the pad wetness detection device 100 enters into the detection mode. Therefore, the pad wetness detection device 100 can obtain customized threshold values TH for different medical pads, different users, and different environments via the learning algorithm).
Therefore, in view of teachings by Barda, Ranta and Chiu, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Barda and Ranta to include a urination sensor that measures spreading of urine by employing impedance; and
a data acquisition unit that acquires data from the urination sensor, as suggested by Chiu. The motivation for this is to implement a known alternative design to detect wetness indication from a diaper.

Allowable Subject Matter
Claims 4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including wherein the changing schedule computation unit performs computation for finding the predetermined time period in which the urine absorption capacity of the absorbent article does not fall below the total urination amount, by altering the wearing-start candidate time instant or the wearing-end candidate time instant while referring to the changeable time storage unit, as presented in claim 4. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 4.

The prior art does not teach the combination of the limitations including the in the schedule computation step, for the absorbent article whose urine absorption capacity is to be compared with the total urination amount that has been found, searching is started from an absorbent article having the smallest urine absorption capacity, from among a plurality of types of the absorbent articles; in cases where the total urination amount is greater than the urine absorption capacity, the absorbent article is repeatedly altered until the total urination amount becomes smaller than the urine absorption capacity; and in cases where the total urination amount is smaller than the urine absorption capacity, the wearing-start time instant defining the predetermined time period and the absorbent article are proposed as the changing time instant and the absorbent article to be used for changing, as presented in claim 10. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 10.

The prior art does not teach the combination of the limitations including the wherein, in the schedule computation step, the changing time instant for changing the absorbent article is found and proposed by altering either the one changing time instant or the next changing time instant, to search for the predetermined time period in which the urine absorption capacity of the absorbent article does not fall below the total urination amount, as presented in claim 11. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 11.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Patel et al., US 2016/0310329 A1, discloses remote monitoring of absorbent article.
Sheldon, US 7,522,477 B1, discloses multi-event timer device.
Tippey et al. US 2008/0243099 A1, discloses absorbent articles with external access to internal conductors.
Rice et al. 2018 Rationale and Design of a Novel Method to Assess the Usability of Body-Worn Absorbent Incontinence Care Products by Caregivers.
Margaret Heale 2019 Continence Assessment, Types of Incontinence, and Care Planning.
Omli et al. 2010 Pad per day usage, urinary incontinence and urinary tract infections in nursing home residents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684